Citation Nr: 1143582	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested on his substantive appeal in January 2010 that he be afforded a Board hearing at the RO in regard to the issues presently on appeal.  The RO subsequently notified the Veteran in April 2010 that he was scheduled to attend a Board hearing at the RO in June 2011.  The Veteran responded in writing in May 2011 that he intended to report to the hearing as scheduled.  However, in June 2011, the Veteran informed VA that he was unable to attend the June 2011 hearing due to a conflict, and requested that he be rescheduled for a Board hearing.  Accordingly, the Veteran should be afforded a Travel Board hearing pursuant to his request for such a hearing.  See 38 U.S.C.A. § 7107 (West 2002).

Based on the foregoing, the case is REMANDED for the following action:

Reschedule the Veteran for a Board hearing at the RO.  The Veteran should be properly notified of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


